NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AHMED AMR,                                      No. 19-35429

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00043-RAJ

 v.
                                                MEMORANDUM*
SHARON WHITTAKER; ANTHONY
KELLY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Ahmed Amr appeals pro se from the district court’s judgment dismissing his

action alleging a violation of 18 U.S.C. § 1519 and other claims stemming from

defendants’ alleged mishandling of court documents. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of Civil


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6). Thompson v. Paul, 547 F.3d 1055, 1058 (9th Cir. 2008). We

may affirm on any basis supported by the record, id. at 1058-59, and we affirm.

      Dismissal of Amr’s action was proper because Amr failed to allege facts

sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th

Cir. 2010) (although pro se pleadings are liberally construed, a plaintiff must allege

facts sufficient to state a plausible claim); see also Cent. Bank of Denver, N.A. v.

First Interstate Bank of Denver, N.A., 511 U.S. 164, 190 (1994) (“We have been

quite reluctant to infer a private right of action from a criminal prohibition

alone.”); Curry v. Castillo (In re Castillo), 297 F.3d 940, 952 (9th Cir. 2002)

(absolute quasi-judicial immunity extends to “court clerks and other non-judicial

officers for purely administrative acts—acts which taken out of context would

appear ministerial, but when viewed in context are actually a part of the judicial

function”).

      The district court did not abuse its discretion by denying Amr’s motion for

recusal of the district judge because Amr failed to establish any ground for recusal.

See United States v. McTiernan, 695 F.3d 882, 891 (9th Cir. 2012) (setting forth

standard of review and circumstances requiring recusal).

      We reject as without merit Amr’s contention that the district judge violated

Amr’s due process rights or otherwise acted improperly.

      We do not consider matters not specifically and distinctly raised and argued


                                           2                                     19-35429
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                       19-35429